



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Georgalis, 2015 ONCA 70

DATE: 20150202

DOCKET: C56820

Strathy C.J.O., Tulloch and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Theofilos Georgalis

Appellant

Theofilos Georgalis, acting in person

Jamie Spotswood, appearing as
amicus curiae

Amanda Ross, for the respondent

Heard: December 4, 2014

On appeal from the judgment dated November 20, 2012 of
    Justice Marvin A. Zuker of the Ontario Court of Justice, dismissing an appeal
    from the conviction entered and sentence imposed by Justice of the Peace B.
    Fatsis on January 6, 2011.

ENDORSEMENT

[1]

The appellant appeals, with leave, from the judgment of the Ontario
    Court of Justice dismissing his appeal from his conviction by a justice of the
    peace on a charge under the

City
    of Toronto,
Municipal Code
, C. 545
Licensing
, (20
    June 2002), s. 545-39D(2) (repealed), for stopping for the sale of
    refreshments within 30 metres of any entrance to school grounds. He was fined
    $2,000. Leave was granted on the issue of whether the provisions of the
Municipal
    Code
constituting the offence apply on private property.

[2]

The appellant was licensed by the City of Toronto as a motorized ice
    cream vendor. One condition of his licence prohibited the sale of ice cream
    within 30 metres of the entrance of a school.

[3]

On the date in question, the appellant was selling ice cream from his
    truck, which he had parked in the parking lot of Weston Junior Public School.
    The charging officer observed several small children purchase ice cream. He
    testified the truck was on school property, approximately 10-15 metres from the
    entrance to the school grounds. The appellant admitted he was on school
    property, but testified he was more than 30 metres inside the entrance. The
    justice of the peace accepted the officers evidence and convicted the
    appellant. His appeal to the Ontario Court of Justice was dismissed.

[4]

The appellant, through
amicus
, advances two submissions. First,
    he submits that the words in the
Code
, prohibiting an ice cream truck
    from stopping 
within
30 metres of any entrance to school grounds
    (emphasis added), describe a prohibited zone extending 30 metres
outside
the entrance. He submits the appellant should not have been convicted because
    his truck was located
inside
the entrance. He says the use of the word
    entrance, as opposed to entrance or exit, used in other parts of the
    by-law, orients the prohibited zone in a direction
outside
the
    entrance.
[1]


[5]

He submits the contrary interpretation would lead to an absurdity
    because someone could sell ice cream lawfully on the school steps provided they
    were more than 30 metres
inside
the entrance. He says that on the
    correct interpretation of the by-law, the appellant was entitled to sell ice
    cream as long as he stopped his truck
inside
the entrance to the school.

[6]

The appellants second submission is that the by-law is inapplicable to
    private property.

[7]

We agree with counsel for the respondent that this appeal can be
    resolved on the basis of statutory interpretation and does not turn on either
    the meaning of the word entrance or on whether the by-law applies to private
    property.

[8]

The modern approach to statutory interpretation requires the words to be
    read in their entire context and according to their grammatical and ordinary
    sense, harmoniously with the scheme and object of the legislation and the
    intention of the legislature:
John Doe v. Ontario (Finance),
2014 SCC
    36, 373 D.L.R. (4th) 601, at para. 18.

[9]

On the plain meaning of the by-law, the appellants submission fails.
    The word within is defined as inside (something); inside the range of;
    inside the bounds set by: Angus Stevenson & Maurice Waite, eds.,
Concise
    Oxford English Dictionary
, 12th ed. (New York: Oxford University Press, 2011),
    at p. 1658. The term within, in the context in which it is used in the
Code
,
    sets a boundary around schools, inside which ice cream trucks are prohibited.

[10]

It
    would be absurd to interpret the by-law to mean that the appellant could not
    sell ice cream on the street within 30 metres of the entrance to the school but
    that he could stop anywhere
inside
the entrance to do so. It would also
    be absurd to say that he could sell anywhere on the school grounds, provided he
    was
more
than 30 metres
inside
the entrance. The court should
    avoid an interpretation that leads to absurd or illogical consequences or would
    defeat the purpose of the legislation:
Rizzo & Rizzo Shoes Ltd. (Re)
,
    [1998] 1 S.C.R. 27, at para. 27.

[11]

The
    by-law is directed both to the protection of school children and setting fair
    limits on where ice cream vendors can ply their trade. It should be interpreted
    to promote these objects. Permitting the sale of ice cream in school driveways
    or parking lots promotes neither objective.

[12]

The
    by-law does not regulate or apply to private property. It requires motorized
    ice cream vendors to be licensed and regulates the conditions of their
    operation, including where they may operate. By entering into the school yard
    and stopping to sell ice cream, the appellant violated the terms of his licence
    and also breached the by-law.

[13]

For
    these reasons, the appeal is dismissed.

G.R. Strathy C.J.O.

M. Tulloch J.A.

W. Hourigan J.A.





[1]

Amicus
acknowledges there is no evidence that there was a separate exit from
    the school and concedes that the entrance to the school also served as the
    exit.


